       Case 3:17-cv-03301-EMC Document 183 Filed 02/18/21 Page 1 of 13




 1    COREY WORCESTER (pro hac vice)                        ANNETTE L. HURST (SBN 148738)
      coreyworcester@quinnemanuel.com                       ahurst@orrick.com
 2    RENITA SHARMA (pro hac vice)                          RUSSELL P. COHEN (SBN 213105)
      renitasharma@quinnemanuel.com                         rcohen@orrick.com
 3                                                          ROBERT L. URIARTE (SBN 258274)
      QUINN EMANUEL URQUHART AND                            ruriarte@orrick.com
 4    SULLIVAN LLP                                          NATHAN SHAFFER (SBN 282015)
      51 Madison Avenue, 22nd Floor New                     nshaffer@orrick.com
 5    York, NY 10010                                        DANIEL JUSTICE (SBN 291907)
      Telephone:    (212) 849-7000                          djustice@orrick.com
 6    Facsimile:    (212) 849-7100                          MARIA N. SOKOVA (SBN 323627)
                                                            msokova@orrick.com
 7                                                          ORRICK, HERRINGTON & SUTCLIFFE
      TERRY L. WIT (SBN 233473)                             LLP
 8    terrywit@quinnemanuel.com                             The Orrick Building
      QUINN EMANUEL URQUHART AND                            405 Howard Street
 9    SULLIVAN LLP                                          San Francisco, CA 94105-2669
      50 California Street, 22nd Floor                      Telephone: +1 415 773 5700
10    San Francisco, CA 94111                               Facsimile: +1 415 773 5759
      Telephone:     (415) 875-6600
11                                                          Attorneys for Defendant and Counterclaimant
      Facsimile:     (415) 875-6700
                                                            LinkedIn Corporation
12
      Attorneys for Plaintiff hiQ Labs, Inc.
13
                                            UNITED STATES DISTRICT COURT
14
                                           NORTHERN DISTRICT OF CALIFORNIA
15
                                                 SAN FRANCISCO DIVISION
16
      hiQ Labs, Inc.,                                       Case No. 3:17-cv-03301-EMC
17

18                            Plaintiff,                    JOINT CASE MANAGEMENT
                                                            STATEMENT
19              vs.
                                                            The Hon. Edward M. Chen
20    LinkedIn Corp.,
                                                            Hearing Date:        February 25, 2021
21
                              Defendant.                    Time:                10:30 a.m.
22                                                          Trial Date:          None Set

23    LinkedIn Corporation
24                            Counterclaimant,
                vs.
25

26    hiQ Labs, Inc.

27                            Counterdefendant

28


     09384-00001/12565664.1
      Case 3:17-cv-03301-EMC Document 183 Filed 02/18/21 Page 2 of 13




 1          Plaintiff hiQ Labs, Inc. (“hiQ”) and Defendant/Counterclaimant LinkedIn Corporation

 2 (“LinkedIn”) jointly submit this Joint Case Management Statement pursuant to the Standing Order

 3 for All Judges of the Northern District of California dated November 1, 2018, Civil Local Rule

 4 16-9, and the Court’s December 5, 2020 Order (ECF 173).

 5          1.      Jurisdiction and Service
 6          The parties agree that the Court has federal question jurisdiction over LinkedIn’s

 7 affirmative claim and hiQ’s declaratory judgment claim of no liability under the Computer Fraud

 8 and Abuse Act (18 U.S.C. § 1030) (“CFAA”), and hiQ’s declaratory judgment claim under the

 9 Digital Millennium Copyright Act (17 U.S.C. § 1201), because both are federal statutes. LinkedIn

10 notes that it has not pled a counterclaim under the DMCA and thus doubts whether there is subject

11 matter jurisdiction in the form of an actual controversy over hiQ’s declaratory relief claim under

12 that statute. hiQ believes there is subject matter jurisdiction over its declaratory judgment claim

13 under the DMCA because there remains an actual controversy as LinkedIn stated in its May 23,

14 2017 demand letter that it believes hiQ’s activities are a violation of the DMCA (ECF 131-4). hiQ

15 notes that LinkedIn failed to raise an issue regarding subject matter jurisdiction in its motion to

16 dismiss (ECF 137).

17          The Court has supplemental jurisdiction over hiQ’s state law claims and LinkedIn’s state

18 law counterclaims, as all of the state law claims arise out of the same common nucleus of

19 operative facts as the federal claims.
20          The parties agree that personal jurisdiction and venue are proper in the Northern District of

21 California.

22          No parties remain to be served.

23          2.      Facts
24                  (a)     hiQ’s Statement
25          The gravamen of this dispute is whether LinkedIn, the world’s largest and most

26 recognizable social networking platform, may lawfully prohibit hiQ, a tech startup that develops

27 “people analytics” products that compete with LinkedIn’s products, from accessing LinkedIn

28

                                                      1
      Case 3:17-cv-03301-EMC Document 183 Filed 02/18/21 Page 3 of 13




 1 members’ publicly available profile data—data to which LinkedIn permits its non-competitors

 2 unfettered access.

 3          These questions first arose on May 23, 2017, when LinkedIn sent hiQ the first in a series of

 4 cease-and-desist letters, ordering hiQ to stop accessing LinkedIn members’ public profiles and

 5 asserting that hiQ’s continued access to LinkedIn’s website violated a litany of laws, including the

 6 Computer Fraud and Abuse Act (“CFAA”), the Digital Millennium Copyright Act, and California

 7 Penal Code § 502(c), and constituted common law trespass to chattels. LinkedIn’s letter further

 8 indicated that it was protecting its members from hiQ’s “copying” of their information. LinkedIn

 9 then altered its website to block hiQ’s access to users’ public profiles.

10          In its cease and desist letters, and also in this litigation, LinkedIn attempts to frame this

11 dispute as one regarding internet privacy. But LinkedIn members chose to post this information

12 publicly. Indeed, the public portion of LinkedIn users’ profiles has long been one of the network’s

13 primary selling points, and LinkedIn’s website and user agreement have long stated that the

14 information users chose to make public remained theirs to provide to whomever viewed it online.

15          LinkedIn’s conduct makes clear that LinkedIn is not attempting to protect its users’

16 privacy, but its own market power. LinkedIn’s cease-and-desist campaign, and its shutdown of

17 hiQ’s access to its website, began only when LinkedIn developed people analytics products that

18 were a direct competitor of hiQ’s products. And LinkedIn has not attempted to block third-party

19 non-competitors (such as Google or Bing) from accessing its members’ public data. LinkedIn’s
20 appeals to privacy concerns appear to be a convenient smokescreen to shield its anticompetitive

21 conduct. LinkedIn’s cease-and-desist letters, and its willingness to cut off hiQ’s raw data supply

22 for anticompetitive purposes, effectively eviscerated hiQ’s business. hiQ lost 75% of its

23 employees, watched its business valuation plummet, and lost investors and business opportunities,

24 including major clients who specifically noted that they could no longer do business with hiQ

25 because of LinkedIn’s conduct.

26          hiQ seeks to recover the damages it suffered as a result of LinkedIn’s unlawful conduct, as

27 well as to obtain a declaration from the Court that hiQ has not violated and will not violate federal

28 or state law by accessing and copying wholly public information from LinkedIn’s website. hiQ

                                                        2
      Case 3:17-cv-03301-EMC Document 183 Filed 02/18/21 Page 4 of 13




 1 further seeks injunctive relief preventing LinkedIn from misusing the law to complete its

 2 attempted destruction of hiQ’s business, and preventing LinkedIn from continuing to strangle

 3 competition by giving itself an unfair competitive advantage through unlawful and unfair business

 4 practices.

 5                  b.     LinkedIn’s Statement
 6          LinkedIn’s mission is to connect the world’s professionals to make them more productive

 7 and successful. Through its platform, LinkedIn allows its members to create, manage and post

 8 their professional histories and interests online. At the heart of LinkedIn’s platform are its

 9 members, whose LinkedIn profiles serve as their professional online identities. Since its founding

10 in 2002, LinkedIn has invested significant time, labor, skill, and resources (in the billions of

11 dollars) developing its platform, which is available for free and provides value to hundreds of

12 millions of users around the world. LinkedIn’s investment in the technical aspects of its platform

13 includes not only computer hardware, software, and internet bandwidth, but an array of

14 technological safeguards designed to protect platform integrity—both the technical infrastructure

15 of the platform and the information residing on it. Access to LinkedIn’s platform requires

16 authorization. Every time a user attempts to open a member profile on the LinkedIn website, the

17 user’s computer sends a request to LinkedIn’s data servers seeking access to the information on

18 those servers. Upon LinkedIn’s grant of such access permissions, the webpage displays that

19 member profile. On the other hand, if LinkedIn’s system determines that the request is improper
20 or from a blocked IP address, LinkedIn’s system denies access permission and the member profile

21 will not be displayed. LinkedIn’s technical defenses currently block hundreds of millions of

22 requests per day to access guest profiles. Such access control is the only way that LinkedIn can do

23 its part to ensure the information security and privacy of its members. Protecting member

24 privacy, including by honoring the limitations they place on distribution of their data, is one of

25 LinkedIn’s core value propositions and helps to maintain and grow its member base.

26          hiQ’s automated software—known as “bots”—access LinkedIn’s computers to scrape

27 information from them, and then sell that data to hiQ’s corporate clients who wish to monitor their

28 employees. According to hiQ’s complaint, it originally used other data for its analytics

                                                      3
      Case 3:17-cv-03301-EMC Document 183 Filed 02/18/21 Page 5 of 13




 1 (something its competitors still do), but over time decided that it was easier to take data from

 2 LinkedIn. hiQ does not notify users when it takes their data, and unlike LinkedIn, makes no

 3 enforceable commitment in a privacy policy or otherwise to LinkedIn’s members regarding what it

 4 will or will not do with their data once it is scraped or to whom it may sell or transfer it. Nor is

 5 there any way for LinkedIn members to “opt out” of hiQ’s processing and selling of their data.

 6 Prior to the Court’s preliminary injunction order (which required LinkedIn to whitelist hiQ’s

 7 access to its servers), hiQ did not identify itself when it deployed bots to scrape LinkedIn’s

 8 computers and circumvented technical barriers that LinkedIn erected to prevent such scraping and

 9 automated access.

10          Since hiQ filed its suit, information security online has taken on even clearer importance.

11 Information security scandals have included Clearview AI, a company that scraped billions of

12 pictures from social media and other websites without permission to fuel a facial recognition tool

13 sold to law enforcement and others, and Cambridge Analytica, a company that harvested and

14 misused user data from Facebook. AI analysts worry that purloined datasets could be used to

15 create personalized phishing weapons. Each day LinkedIn is faced with millions of requests and

16 must use every tool in its arsenal to allow legitimate uses while maintaining its capability to stop

17 the next AI trying to crack people’s passwords.

18          hiQ’s scraping of member data and product offerings interfere with and undermine the

19 consent provided by LinkedIn members. Every social media user in this day and age must make
20 informed choices about what to share, how to share it, whom to share it with, and for what

21 purpose. LinkedIn is responsible for explaining to its members how their data will be used and it

22 would be held accountable to them for any misuse. hiQ is not. Members make their profiles

23 visible to the public on LinkedIn, where they can alter or remove them—but that does not mean

24 they consent to any and all companies harvesting their data, storing it permanently in databases,

25 tracking their disclosures across time on one or many sites, and using the data for any purpose.

26          In short, as a scraper, hiQ is a data collector who has undertaken none of the obligations of

27 information governance. Accordingly, on May 23, 2017, LinkedIn asked hiQ to stop scraping

28 member data from its servers without permission, and explicitly prohibited hiQ’s access to

                                                       4
      Case 3:17-cv-03301-EMC Document 183 Filed 02/18/21 Page 6 of 13




 1 LinkedIn’s servers under the CFAA. hiQ responded by suing LinkedIn, claiming that it has an

 2 unfettered right to access LinkedIn’s computers and gather data without member consent. hiQ

 3 previously alleged that this cases is not just a suit about the letter that LinkedIn sent in 2017, but

 4 also about some nebulous plan to monopolize an entire ill-defined market, but the Court has since

 5 dismissed such claims hiQ’s unauthorized access to LinkedIn’s computers is not supported or

 6 privileged under any source of law. LinkedIn is the true plaintiff in this action, and it plans to

 7 vigorously protect the security of its members’ information through its counterclaims and its

 8 defense of hiQ’s anticipatory claims.

 9          Principal Factual Issues In Dispute.
10          hiQ believes the following are the principal factual issues in dispute:
11             LinkedIn’s knowledge of hiQ’s scraping activities prior to its decision to send hiQ the
12              May 23, 2017 cease and desist letter;

13             LinkedIn’s motivations for sending hiQ the May 23, 2017 cease and desist letter;
14             The timeline relating to LinkedIn’s decision to create its own people analytics products
15              that would compete with hiQ’s products;

16             The impact that LinkedIn’s cease and desist letter had on hiQ’s business development
17              (including its impact on investor interest and commitments);

18             The identities of other competitors in the people analytics space who received cease
19              and desist letters similar to LinkedIn’s May 23, 2017 letter to hiQ;
20             Whether LinkedIn’s stated reasons for attempting to preclude hiQ from accessing its
21              members’ public profile data are pre-textual;

22             Whether LinkedIn’s members with public profiles in fact believe that their
23              publicly-available information is protected from access and use by third-parties;

24          LinkedIn believes the following are the principal factual issues in dispute:
25             The methods that hiQ used to gain access to LinkedIn’s computers and scrape data of
26              LinkedIn’s members, including the use of automated software or “bots,” and whether

27              hiQ was aware of or knowingly bypassed LinkedIn’s technical measures;

28

                                                        5
     Case 3:17-cv-03301-EMC Document 183 Filed 02/18/21 Page 7 of 13




 1           Whether the LinkedIn members whose data hiQ scrapes are aware that their data are
 2            being obtained by hiQ, repackaged, and sold to their employers;

 3           The extent to which hiQ informed LinkedIn that it was obtaining data from LinkedIn’s
 4            computers, regarding the methods it used to obtain data from LinkedIn’s computers,

 5            and regarding its existing and prospective contractual and business relationships;

 6           Whether LinkedIn entered into any agreements or made any affirmative statements to
 7            hiQ authorizing its scraping practices prior to sending its cease-and-desist letter;

 8           The risks of startups in general, hiQ’s risky business model in particular, the risks of
 9            that business model independent of LinkedIn’s May 23, 2017 cease and desist letter or

10            any other actions taken by LinkedIn, the reasons some of its former employees may

11            have departed, and the reasons that hiQ had difficulty signing customers or raising

12            money and investments (including all of the reasons why hiQ’s business has failed if

13            indeed it has);

14           The harm, if any, hiQ has suffered based on hiQ’s decision to stop scraping LinkedIn
15            data for a period of two weeks after hiQ received a cease-and-desist letter from

16            LinkedIn;

17           The risks created by hiQ and other data harvesters who avoid responsibility to social
18            media users for misuse of their data;

19           The harm to LinkedIn and its members from unauthorized access by hiQ and other data
20            harvesters seeking to circumvent LinkedIn’s information security controls.

21       3.      Legal Issues
22       The parties dispute a number of legal issues, including:

23           Whether hiQ’s continued access to LinkedIn’s website violates either the
24            “unauthorized access” and/or the “exceeds authorized access” provisions of the CFAA;

25           Whether there is presently an actual controversy regarding the DMCA, and if so,
26            whether hiQ’s continued access to LinkedIn’s website violates the DMCA;

27           Whether hiQ is obliged to either cease using the LinkedIn website or be bound by the
28            terms of the User Agreement in doing so;

                                                      6
      Case 3:17-cv-03301-EMC Document 183 Filed 02/18/21 Page 8 of 13




 1             Whether hiQ’s continued access to LinkedIn’s website constitutes trespass to chattels;
 2             Whether hiQ’s collection of member data from LinkedIn’s website constitutes common
 3              law misappropriation and violates California Penal Code §502;

 4             Whether any of LinkedIn’s claims are preempted by the California Uniform Trade
 5              Secrets Act;

 6             Whether the California Penal Code § 502 is simply coextensive with the CFAA or has
 7              a broader scope, whether it applies to public profile pages on the LinkedIn website and,

 8              if it does apply, whether hiQ’s access to such profiles violates the statute;

 9             Whether hiQ has stated a claim for unfair competition in violation of Cal. Bus. Prof.
10              Code § 17200, et seq.;

11             Whether hiQ has stated a claim for fraudulent competition in violation of Cal. Bus.
12              Prof. Code § 17200, et seq.;

13             Whether hiQ has stated a claim for intentional interference with contract;
14             Whether hiQ has stated a claim for intentional interference with prospective economic
15              advantage;

16             Whether any of hiQ’s claims are preempted by the CFAA or California Penal Code §
17              502; and

18             Whether hiQ breached the LinkedIn User Agreement, which specifically prohibits
19              automated access and scraping.
20         4.      Motions
21         hiQ filed a complaint and motion for a temporary restraining order on June 7, 2017 (ECF

22 Nos. 1, 3). On June 9, 2017, hiQ withdrew its motion for a temporary restraining order without

23 prejudice to allow discussion among the parties (ECF No. 15); however, those discussions did not

24 prove fruitful, and hiQ renewed its motion on June 22, 2017. (ECF No. 23). On June 26, 2017,

25 LinkedIn opposed hiQ’s motion (ECF No. 31), and hiQ replied to that opposition on June 27, 2017

26 (ECF No. 33). The Court held a hearing on July 27, 2017, and on August 14, 2017, the Court

27 granted hiQ’s motion for a preliminary injunction. (ECF No. 63). The Ninth Circuit affirmed the

28 Court’s order granting hiQ a preliminary injunction. (ECF No. 114). LinkedIn’s petition for a

                                                       7
      Case 3:17-cv-03301-EMC Document 183 Filed 02/18/21 Page 9 of 13




 1 writ of certiorari with the Supreme Court of the United States regarding the Ninth Circuit’s

 2 holding in its opinion regarding the applicability of the CFAA to the scraping of public (i.e., non-

 3 password protected) websites has been held over repeatedly since it was first distributed for

 4 conference in October. It remains pending. LinkedIn believes at this point that it has been held

 5 pending the outcome of Van Buren v. United States, 140 S.Ct. 2667 (April 20, 2020), argued on

 6 November 30, 2020, which concerns interpretation of certain provisions of the CFAA.

 7          Pursuant to the current Court-ordered scheduling order (ECF No. 129), hiQ filed an

 8 amended complaint on February 14, 2020 (ECF No. 131), and LinkedIn moved to dismiss hiQ’s

 9 new Sherman Act claims and its damages claims (ECF No. 137). The Court held a hearing on

10 August 20, 2020 and, on September 9, 2020, granted in part and denied in part LinkedIn’s motion

11 to dismiss (ECF No. 158).

12          On November 20, 2020, LinkedIn filed an answer to hiQ’s First Amended Complaint,

13 asserting counterclaims for (1) violation of the CFAA, (2) violation of California Penal Code §

14 502(c), (3) breach of contract, (4) misappropriation, and (5) trespass to chattels (ECF 170). On

15 January 18, 2021, hiQ moved to dismiss LinkedIn’s counterclaims (ECF 182). Pursuant to a

16 stipulation between the parties, LinkedIn has until March 4, 2021 to oppose hiQ’s motion (ECF

17 181).

18          The parties anticipate there may be future discovery and dispositive motions, but do not

19 have any additional motions to report.
20          5.     Amendment of Pleadings
21          hiQ filed an Amended Complaint on February 14, 2020. Pursuant to paragraph 1 of the

22 current Court-ordered scheduling order (ECF No. 129), hiQ no longer can amend its complaint as

23 of right. hiQ reserves the right to seek to amend the pleadings based on additional information

24 that may be obtained through discovery. LinkedIn does not presently intend to amend its Answer

25 and Counterclaims unless such a request becomes relevant in the context of the briefing and

26 argument of the motion to dismiss counterclaims.

27

28

                                                     8
      Case 3:17-cv-03301-EMC Document 183 Filed 02/18/21 Page 10 of 13




 1          6.      Evidence Preservation
 2          Both hiQ and LinkedIn have reviewed the Guidelines Relating to the Discovery of

 3 Electronically Stored Information (“ESI Guidelines”), and met and conferred in September 2017

 4 pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps taken to preserve

 5 evidence relevant to the issues reasonably evident in this action.

 6          7.      Disclosures
 7          Pursuant to paragraph 5 of the current Court-ordered scheduling order (ECF No. 129),

 8 initial disclosures are set to be exchanged either (i) 10 days after the date the Supreme Court issues

 9 an order denying LinkedIn’s certiorari petition, or (ii) if the Supreme Court grants LinkedIn’s

10 certiorari petition, 10 days after the Supreme Court issues an opinion on the merits in the case or

11 otherwise disposes of the petition.

12          8.      Discovery
13          Pursuant to paragraph 3 of the current Court-ordered scheduling order (ECF No. 129),

14 discovery is currently stayed until either (i) 10 days after the date the Supreme Court issues an

15 order denying LinkedIn’s certiorari petition, or (ii) if the Supreme Court grants LinkedIn’s

16 certiorari petition, 10 days after the Supreme Court issues an opinion on the merits in the case or

17 otherwise disposes of the petition.

18          The parties agree that the Court should defer entering a scheduling order until after the

19 expiration of the current discovery stay. The parties propose that they submit a proposed
20 scheduling order upon the expiration of the discovery stay.

21          9.      Class Actions
22          This case is not a class action.

23          10.     Related Cases
24          On February 22, 2018, this Court entered an order to the effect that 3taps, Inc. v. LinkedIn

25 Corp., No. 4:18-cv-00855-NC, filed on February 8, 2018, is ordered related to this matter under

26 Civil Local Rule 3-12. (ECF No. 102). The 3taps case, like this case, raises the question of

27 whether LinkedIn can invoke the CFAA to prevent scraping of its website. The parties are not

28 aware of any other related cases.

                                                      9
     Case 3:17-cv-03301-EMC Document 183 Filed 02/18/21 Page 11 of 13




 1         11.      Relief
 2         hiQ’s Amended Complaint (ECF No. 131) seeks the following relief:

 3              A declaration that LinkedIn is now and shall remain obligated to continue to permit
 4               hiQ to access and use data from public LinkedIn member public profiles;

 5              A declaratory judgment that hiQ has not violated the DMCA, CFAA, or California
 6               Penal Code § 502(c) or committed common law trespass;

 7              Any direct damages proximately caused by LinkedIn’s conduct described therein;
 8              Any consequential damages proximately caused by LinkedIn’s conduct described
 9               therein;

10              Punitive damages;
11              hiQ’s attorneys’ fees and costs incurred in pursuing its claims, as permitted by law;
12              Pre-judgment and post-judgment interest; and
13              Any such other and further relief as the Court deems just and proper.
14         LinkedIn denies that hiQ is entitled to any relief, and for its Counterclaim (ECF No. 170)

15 seeks the following relief:

16              A permanent injunction prohibiting hiQ from accessing, using, or copying data from
17               LinkedIn’s servers;

18              A declaration requiring hiQ to abide by LinkedIn’s User Agreement and finding that
19               any future effort by hiQ to scrape member data without authorization would violate the
20               relevant federal and state laws specified herein;

21              An order for destruction of all data wrongfully obtained by hiQ from LinkedIn’s
22               website, along with any derivatives thereof including any derivative data or any models

23               created using the data;

24              An award to LinkedIn of damages and disgorgement of hiQ’s profits, if any, from its
25               unlawful activity;

26              Punitive damages;
27              Costs of suit, including reasonable attorneys’ fees as permitted by law;
28              Any such other and further relief as the Court deems just and proper.

                                                       10
      Case 3:17-cv-03301-EMC Document 183 Filed 02/18/21 Page 12 of 13




 1           12.    Settlement and ADR
 2           The parties conducted a settlement conference before a Magistrate Judge Ryu in February

 3 2018. The case did not settle. The parties have had conversations regarding settlement since the

 4 last CMC and are contemplating next steps but have not yet come to any agreement.

 5           13.    Consent to Magistrate Judge for All Purposes
 6           The parties did not consent to have a magistrate judge conduct all further proceedings

 7 including trial and entry of judgment. Currently, there is not a magistrate judge assigned to the

 8 matter.

 9           14.    Other References
10           The parties agree that this case is not suitable for reference to binding arbitration, a special

11 master, or the Judicial Panel on Multidistrict Litigation.

12           15.    Narrowing of Issues
13           In hiQ’s view, its motion to dismiss is the only mechanism through which issues can be

14 narrowed at this time, but reserves the right to suggest additional ways to narrow issues depending

15 on how the case progresses.

16           In LinkedIn’s view, hiQ should dismiss its claim for declaratory relief under the DMCA

17 since there is no present controversy regarding that issue.

18           The parties will work together in good faith to develop suggestions to expedite the

19 presentation of evidence at trial.
20           16.    Expedited Trial Procedure
21           The parties agree that this case is not amenable to expedited trial.

22           17.    Scheduling
23           As explained in Section 8 (Discovery) above, the parties agree that they should defer

24 submitting a proposed scheduling order until the expiration of the current stipulated discovery

25 stay.

26           18.    Trial
27           Both parties have requested a jury trial for the issues so triable. Depending on which

28 claims and defenses proceed to trial, LinkedIn estimates that trial could last between seven (7) and

                                                        11
      Case 3:17-cv-03301-EMC Document 183 Filed 02/18/21 Page 13 of 13




 1 twenty days (20), whereas hiQ estimates that trial could last between seven (7) and ten (10) days.

 2 LinkedIn asserts that hiQ is not entitled to a jury trial on its equitable claims.

 3          19.     Disclosure of Non-Party Interested Entities or Persons
 4          The parties have filed their certifications of interested entities or persons. LinkedIn refers

 5 the Court to its certificate of interested entities which it filed on June 28, 2017 (ECF No. 36). hiQ

 6 refers the Court to its amended certificate of interested entities, which it filed under seal on August

 7 12, 2020 (ECF 148).

 8          20.     Professional Conduct
 9          The parties certify that all attorneys of record for the parties have reviewed the Guidelines

10 for Professional Conduct for the Northern District of California.

11          21.     Other
12          None.

13    Dated: February 18, 2021                         QUINN EMANUEL URQUHART AND
                                                       SULLIVAN LLP
14
                                                       By:     /s/ Corey Worcester
15
                                                               Corey Worcester (pro hac vice)
16
                                                               Attorneys for Plaintiff hiQ Labs, Inc.
17

18    Dated: February 18, 2021                         ORRICK HERRINGTON & SUTCLIFFE
19
                                                       By:     /s/ Annette Hurst
20                                                             Annette Hurst

21                                                             Attorneys for LinkedIn Corp.
22
                                 N.D. Cal. Civil Local Rule 5-1 Attestation
23
            I, Terry Wit, am the ECF user whose credentials were utilized in the electronic filing of
24
     this document. In accordance with N.D. Cal. Civil Local Rule 5-1, I hereby attest that Annette
25
     Hurst concurred in the filing of this document.
26
                                                                /s/ Terry Wit
27                                                              Terry Wit
28

                                                       12
